          Case 3:20-cv-02892-VC Document 72 Filed 01/25/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  INFORMATECH CONSULTING, INC., et                  Case No. 20-cv-02892-VC
  al.,
                 Plaintiffs,                        ORDER GRANTING MOTION TO
                                                    COMPEL AS TO BANK OF AMERICA
          v.                                        NORTH AMERICA; GRANTING
                                                    MOTIONS TO DISMISS AS TO BANK
  BANK OF AMERICA CORPORATION,                      OF AMERICA CORPORATION AND
  et al.,                                           INTRALINKS
                 Defendants.                        Re: Dkt. Nos. 53, 54, 55

       To assist businesses during the COVID-19 pandemic, the federal government created the

Paycheck Protection Program, through which small businesses could apply for and receive

federally guaranteed emergency payroll loans. Private lenders such as Bank of America acted as

program intermediaries, processing the loan applications submitted by businesses and funding

the loans approved by the government. The plaintiffs, Informatech Consulting and Studio 1220,

are two small businesses that submitted PPP loan applications through Bank of America. Their

applications were not processed until after the initial funds allocated for PPP loans were already

exhausted. The plaintiffs allege that this delay was due to Bank of America improperly

prioritizing loan applications from bigger businesses over smaller businesses in violation of the

“first come, first served” principle established by the federal government. The plaintiffs named

three entities as defendants: Bank of America North America (Bank of America NA), the entity

that processed their applications, Bank of America Corporation, its parent company, and

Intralinks, the software company that created the online portal that Bank of America NA used to

process loan applications. All defendants have moved to dismiss, and the Bank of America
defendants have moved to compel arbitration.
             Case 3:20-cv-02892-VC Document 72 Filed 01/25/21 Page 2 of 6




          The Bank of America defendants argue that this case is subject to arbitration because of

language in the deposit agreement, the contract that the plaintiffs and Bank of America NA

signed when the plaintiffs opened their accounts. The current version of the deposit agreement

contains an arbitration clause granting either party the right to compel arbitration, and a clause

delegating questions of arbitrability to the arbitrator.

          There is a threshold issue of whether Informatech actually entered into a contract with

Bank of America NA by signing a deposit agreement in the first place.1 See Galilea, LLC v.

AGCS Marine Insurance Co., 879 F.3d 1052, 1056 (9th Cir. 2018); see also Henry Schein, Inc. v.

Archer & White Sales, Inc., 139 S. Ct. 524, 530 (2019). Informatech objects to the evidence

submitted by Bank of America NA purporting to show that Informatech entered into the deposit

agreement when it opened its account, and argues that Bank of America NA has not shown that

Informatech was ever given, let alone agreed to, a deposit agreement.

          But Bank of America NA’s evidence is admissible as evidence of its routine business

practices. See Fed. R. Evid. 406. Specifically, Bank of America NA submitted a declaration from

Chris Yuasa, a Senior Vice President at Bank of America NA who has worked at the company

for over 20 years, stating that Bank of America NA’s regular practice is to provide deposit

agreements to all companies opening new business deposit accounts. Yuasa also asserts that an

accountholder cannot open a new deposit account without signing a “signature card,” which
requires the new accountholder to acknowledge receipt of the deposit agreement, and which

references the alternative dispute resolution provision in the deposit agreement. Strangely, at the

time Informatech opened its account, Bank of America NA only maintained copies of the

signature associated with each signature card, and did not maintain copies of the full signed

signature card itself. But Bank of America NA provided a copy of a signature that Yuasa

asserts—based on his knowledge of Bank of America NA’s databases and account software

program—was affixed to Informatech’s signature card at the time Informatech opened its Bank


1
    Studio 1220 does not contest that it signed a deposit agreement.


                                                   2
           Case 3:20-cv-02892-VC Document 72 Filed 01/25/21 Page 3 of 6




of America NA account. Informatech does not dispute the validity of this signature. Bank of

America NA also submitted a copy of a monthly balance sheet sent to Informatech, which

references the receipt of a deposit agreement upon the opening of the account, and provides that

the deposit agreement is “part of the contract for your deposit account and govern[s] all

transactions relating to your account.” Taken together, and in the absence of any evidence

submitted by Informatech to the contrary, this is enough to show that Informatech signed the

deposit agreement and that a contract containing an arbitration agreement exists.

       It is worth clarifying the arguments Informatech did not make. In their opposition to the

motion to compel, the plaintiffs briefly note that the deposit agreement gives Bank of America

NA the unilateral right to modify the agreement, and that this renders the agreement

“unconscionable or illusory.” But a unilateral modification provision is permissible under

California law in many circumstances because the implied covenant of good faith and fair

dealing prevents a party from exercising its unilateral modification right in a way that would

render the contract unconscionable. See Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1033 (9th

Cir. 2016). Here, Bank of America NA did exercise its unilateral modification right by adding

the arbitration and delegation clauses that the current version of the deposit agreement contains,

and that Bank of America NA relies upon as the basis for its motion to compel—the deposit

agreement that Informatech signed when it opened its account contained no such provisions. If
Informatech had argued that Bank of America NA violated the implied covenant of good faith

and fear dealing by adding these provisions (for example, because it failed to provide adequate

notice of the new language), the question of whether the deposit agreement is enforceable against

Informatech might be difficult. Cf. In re Facebook, Inc., Consumer Privacy User Profile

Litigation, 402 F. Supp. 3d 767, 793-94 (N.D. Cal. 2019). But at the hearing, the plaintiffs

disavowed any argument based on unconscionability.

       Having found there is an enforceable contract with an arbitration provision between Bank

of America NA and both plaintiffs, the next question is whether this arbitration agreement
applies to the dispute in this case. This is generally a question for courts to decide, unless the


                                                  3
           Case 3:20-cv-02892-VC Document 72 Filed 01/25/21 Page 4 of 6




parties “clearly and unmistakably” delegate this question to an arbitrator. Brennan v. Opus Bank,

796 F.3d 1125, 1130 (9th Cir. 2015) (quoting AT&T Technologies, Inc. v. Communications

Workers of America, 475 U.S. 643, 649 (1986)). The current version of the deposit agreement

(which Informatech agrees is the governing version if, as found above, the Court rules that

Informatech signed a deposit agreement when opening its account) provides: “The arbitrator,

sitting alone without a jury, will decide questions of law and fact and will resolve the Claim.

This includes the applicability of this Resolving Claims section and the validity of the deposit

agreement, except that the arbitrator may not decide or resolve any Claim challenging the

validity of the class action and jury trial waiver. The validity of the class action and jury trial

waiver will be decided only by a judicial referee or court.” The Ninth Circuit has held that nearly

identical language “delegating to the arbitrators the authority to determine ‘the validity or

application of any of the provisions of’ the arbitration clause” constitutes clear and unmistakable

evidence that the parties agreed to delegate questions of arbitrability to the arbitrator. Momot v.

Mastro, 652 F.3d 982, 988 (9th Cir. 2011). The plaintiffs’ only real argument in light of this

binding precedent is that the provision’s second clause—excepting from the arbitrator’s realm

claims relating to the validity of the class action and jury trial waivers—muddies the otherwise

explicit delegation provision and precludes a finding that the parties “clearly and unmistakably”

delegated threshold questions of arbitrability to the arbitrator. But this excepting clause is not
inconsistent with the general delegation clause, and together they clearly delineate which

questions are delegated to the arbitrator and which are not. See Mohamed v. Uber Technologies,

Inc., 848 F.3d 1201, 1209 (9th Cir. 2016). The question of whether the arbitration provisions

apply to this dispute falls squarely in the former category.

        The plaintiffs do have strong arguments that this dispute is beyond the scope of the

deposit agreement’s arbitration clause. The only apparent connection between the deposit

agreement and the processing of the PPP loans is that having a deposit account with Bank of

America NA—which requires signing a deposit agreement—was a prerequisite for applying for a
PPP loan through the bank, as the loans were funded through the deposit accounts. This does not


                                                   4
           Case 3:20-cv-02892-VC Document 72 Filed 01/25/21 Page 5 of 6




appear to be enough to find that Bank of America NA’s alleged misrepresentations around and

mishandling of PPP loans have “a significant relationship to” or their “origin or genesis in” the

deposit agreement. Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 721 (9th Cir. 1999). In addition,

Bank of America NA seems to have participated in the PPP loan process as an arm of the federal

government, working on behalf of the government to distribute federal funds to businesses. Cf.

Breazeale v. Victim Services, Inc., 878 F.3d 759, 767-770 (9th Cir. 2017). But because the

deposit agreement contains a delegation clause, the Court must defer these questions of

arbitrability to the arbitrator, even if it seems dubious that the arbitration clause could apply here.

See Henry Schein, 139 S. Ct. at 527-28.

       With respect to Bank of America Corporation, the motion to compel arbitration is denied

without prejudice. Bank of America Corporation has not shown, at this point, that as a non-

signatory to the deposit agreement it can invoke the arbitration clause contained in that

agreement to compel arbitration against the plaintiffs, even as the parent corporation of Bank of

America NA. Cf. Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1128-1130 (9th Cir. 2013);

Soto v. American Honda Motor Co., 946 F. Supp. 2d 949, 956-57 (N.D. Cal. 2012).

       However, the claims against Bank of America Corporation are dismissed for a different

reason: the plaintiffs have done nothing to allege that this entity, as opposed to its subsidiary

Bank of America NA, is responsible for any of the alleged misconduct beyond merely intoning
that the two separate entities satisfy the agency control test. This conclusory legal statement is

insufficient to support liability against the two distinct corporate entities. See Williams v.

Yamaha Motor Co. Ltd., 851 F.3d 1015, 1025 n.5 (9th Cir. 2017).

       Intralink’s motion to dismiss is also granted. The plaintiffs clearly have not done enough

to adequately allege that this company—the technology company that provided the software for

Bank of America NA to process incoming PPP loan applications—was involved in or

responsible for any of the challenged conduct. Although it seems highly unlikely that the

plaintiffs can plausibly and in good faith allege a claim against the software company, leave to
amend will be granted in an abundance of caution.


                                                  5
            Case 3:20-cv-02892-VC Document 72 Filed 01/25/21 Page 6 of 6




         As the Bank of America defendants argue in their motion to dismiss, there are a host of

other problems with the complaint and with the relief sought by the plaintiffs. These issues are

not squarely presented here because, as discussed, the complaint fails to even pass the

preliminary threshold of adequately alleging misconduct by either Bank of America Corporation

or Intralinks. The plaintiffs are cautioned that if they choose to amend they should heed the

Court’s warning regarding the extreme sloppiness of the complaint, as well as Bank of

America’s arguments regarding the UCL and FAL claims.

         Because the motion to compel against Bank of America NA is granted, the action is

dismissed without prejudice as to that defendant. See Johnmohammadi v. Bloomingdale’s, Inc.,

755 F.3d 1072, 1073-74 (9th Cir. 2014). The action is also dismissed as to Bank of America

Corporation and Intralinks, with leave to amend.2 Any amended complaint should be filed within

21 days of the date of this order. Bank of America Corporation and Intralinks should respond

within 21 days of the filing of the amended complaint.

         IT IS SO ORDERED.

Dated: January 25, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




2
    The Bank of America defendants’ requests for judicial notice are denied as moot.


                                                 6
